Now, therefore, it is considered, ordered and adjudged by the Court that the Recommendations of the Disciplinary Board be and the same are hereby adopted by the Court. Further ordered that Respondent Joseph D. Beaty be and he hereby is suspended from the practice of law in the State of New Mexico for a period of six months, effective November 15, 1974. Further ordered that until suspension of Respondent is removed and he is reinstated to practice law, that Respondent shall not engage in any activity requiring the use of his legal training or professional skills. Further ordered that costs in this matter be and the same are hereby assessed against Respondent, and Bar Counsel is instructed to prepare and file a proper cost bill.